                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

CHRISTOPHER MILLER                                                     PLAINTIFF
#109083

V.                         No. 3:19CV00318-LPR-JTR

KEVIN MOLDER, Sheriff,
Poinsett County Detention Center, et al.                             DEFENDANTS


                                      ORDER

      Plaintiff Christopher Miller (“Miller”) is incarcerated in the Poinsett County

Detention Center. On November 6, 2019, he filed this pro se § 1983 action alleging

that Defendants Sheriff Kevin Molder, Chief Deputy/Jail Administrator Steve Roex,

and Assistant Jail Administrator Trish Marshall have violated his constitutional

rights by failing to provide nutritionally adequate meals. Doc. 2.

      Miller’s Complaint in this case is almost identical to the Amended Complaint

he filed, on October 25, 2019, in another § 1983 lawsuit against the same

Defendants. See Miller v. Molder, et al., E.D. Ark. No. 3:19cv00275-DPM-JJV, doc.

4.. On November 4, 2019, the Court determined that Miller’s Amended Complaint

in No. 3:19cv00275-DPM-JJV pled a plausible § 1983 inadequate nutrition claim

and, accordingly, ordered that Defendants be served with summons and the

Amended Complaint. Id., doc. 5.
       Miller cannot bring identical claims in two separate cases. The Court may

dismiss a prisoner’s § 1983 action, upon § 1915A screening,1 if it is duplicative of a

previously filed claim. See Gearheart v. Sarrazine, 553 Fed. Appx. 659, 659-60 (8th

Cir. 2014) (affirming preservice dismissal of prisoner’s claims that were duplicative

of those in another pending action); Aziz v. Burrow, 976 F.2d 1158, 1158-59 (8th

Cir. 1992) (affirming dismissal of “duplicative complaint raising issues directly

related to issues in another pending action brought by the same party”).

       Before dismissing this case as duplicative of No. 3:19cv00275-DPM-JJV, the

Court will allow Miller thirty (30) days to file an Amended Complaint, in this action,

that brings claims that are different from the inadequate nutrition claim raised in No.

3:19cv00275-DPM-JJV. If Miller timely files an Amended Complaint in this action,

the Court will rule on his IFP motion (Doc. 1) and screen his claims pursuant to §

1915A. Miller is advised that, if he does not file an Amended Complaint in this case,

it will be administratively closed and no filing fee will be assessed.

       IT IS THEREFORE ORDERED THAT:

       1.     The Clerk is directed to mail Miller a § 1983 complaint form that is

labeled “Amended Complaint.”

       2.     Miller must file, within thirty days of the date of this Order, an



       1
        The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a).
                                              2
Amended Complaint that complies with the instructions in this Order. If he does not

timely and properly do so, this case will be administratively closed as duplicative of

Case No. 3:19cv00275-DPM-JJV.

      IT IS SO ORDERED this 18th day of November, 2019.



                                       ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                          3
